DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 5 of U.S. Patent No. 11,100,373. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 would be anticipated by claims 10 and 5 of the patent no. ‘373.
Claims 6 and 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 5 of U.S. Patent No. 11,100,373. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6 and 16 recite methods that are implemented on systems similar to that of claims 10 and 5 of the patent no. ‘373. It would have obvious to one of ordinary skill in the art to implement the methods of claim 6 and 16 using systems of claims 10 and 5. 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the double patenting rejection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claims 1-20, the prior art combination of “Self-training with Noisy Student improves ImageNet classification” by Xie et al. (hereinafter ‘Xie’) in view of “An Adaptive Supervision Framework for Active Learning in Object Detection” by Desai et al. (hereinafter ‘Desai’) further in view of “PS-DeVCEM: Pathology-sensitive deep learning model for video capsule endoscopy based on weakly labeled data” by Mohammed et al. (hereinafter ‘Mohammed’)
In regards to claim 1, Xie teaches partition the video data into a first subset and a second subset; (See Xie Section 2, Xie teaches labeled and unlabeled datasets)
receive from a domain expert user a curated dataset based on review of the first subset; (See Xie Section 2, Xie teaches labeled dataset)
extract learned intermediate features from video data using self-supervised pretext tasks; train a teacher model using the learned intermediate features and the a curated dataset prepared by a domain expert user; execute the teacher model to generate pseudo labels for the video data; (See Xie Section 2, Steps 1 and 2, Xie teaches using a teacher model to generate pseudo labels.)
employ a weakly supervised training process to train a noisy student model using the 
However, Xie does not expressly teach apply an active learning process to select a subset of the pseudo labels, the active learning process auto-selecting data based on a level of uncertainty. 
Desai teaches apply an active learning process to select a subset of the pseudo labels, the active learning process auto-selecting data based on a level of uncertainty. (See Desai Section 3.5, Desai teaches using active learning to select subset of pseudo labels)
Mohammed teaches programmed instructions stored on a first memory of a local computer having a first processor, the programmed instructions including an Al inference module that, when the programmed instructions are executed by the first processor, generates an annotation for presentation to a user on a display, the annotation corresponding to a potential detected abnormality in the video stream, wherein the Al inference module is configured to periodically receive updated learned parameters from a remote server comprising a second processor and a second memory for storing instructions to, when executed by the second processor, self-improve classification of features detected in video data. (See Mohammed Section 4.1, Mohammed teaches video data.)
 However, prior art combination does not teach or suggest “applying a multiple instance learning process to the subset of pseudo labels to generate a reduced subset of pseudo labels.” It if for these reasons claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665